
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.18


TRIQUINT SEMICONDUCTOR, INC.

1996 STOCK INCENTIVE PROGRAM

(AS AMENDED EFFECTIVE JULY 2003)


        1    Purposes of the Program.    The purposes of this Stock Incentive
Program are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to the Employees,
Consultants and certain Outside Directors of the Company and to promote the
success of the Company's business.

        Options granted hereunder may be either Incentive Stock Options or
Nonstatutory Stock Options, at the discretion of the Administrator and as
reflected in the terms of the Option Agreement. The Program also provides for
automatic grants of Nonstatutory Stock Options to Outside Directors who are
neither representatives nor employees or stockholders owning more than one
percent (1%) of the outstanding shares of the Company.

        2.    Definitions.    As used herein, the following definitions shall
apply:

        (a)   "Administrator" shall mean the Board or any of its Committees as
shall be administering the Program, in accordance with Section 4 of the Program.

        (b)   "Applicable Laws" means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options or Stock Purchase Rights are,
or will be, granted under the Program.

        (c)   "Board" shall mean the Board of Directors of the Company.

        (d)   "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (e)   "Common Stock" shall mean the Common Stock of the Company.

        (f)    "Company" shall mean TriQuint Semiconductor, Inc., a Delaware
corporation.

        (g)   "Committee" shall mean a Committee appointed by the Board of
Directors in accordance with Section 4 of the Program.

        (h)   "Consultant" shall mean any person who is engaged by the Company
or any Parent or Subsidiary to render consulting services and is compensated for
such consulting services; provided that the term Consultant shall not include
directors who are not compensated for their services; or are paid only a
director's fee by the Company.

        (i)    "Continuous Status as an Employee, Consultant or Outside
Director" shall mean the absence of any interruption or termination of service
as an Employee, Consultant or Outside Director. Continuous Status as an
Employee, Consultant or Outside Director shall not be considered interrupted in
the case of sick leave, military leave, or any other leave of absence approved
by the Administrator.

        (j)    "Director" shall mean a member of the Board.

        (k)   "Employee" shall mean any person, including officers and
directors, employed by the Company or any Parent or Subsidiary of the Company.
The payment of a director's fee by the Company shall not be sufficient to
constitute "employment" by the Company.

        (l)    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




        (m)  "Incentive Stock Option" shall mean an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.

        (n)   "Nonstatutory Stock Option" shall mean an Option not intended to
qualify as an Incentive Stock Option.

        (o)   "Officer" shall mean a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

        (p)   "Option" shall mean a stock option granted pursuant to the
Program.

        (q)   "Option Agreement" means a written or electronic agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

        (r)   "Optioned Stock" shall mean the Common Stock subject to an Option.

        (s)   "Optionee" shall mean an Employee, Consultant or Outside Director
who holds an outstanding Option.

        (t)    "Outside Director" shall mean a member of the Board of Directors
of the Company who is not an Employee.

        (u)   "Parent" shall mean a "parent corporation", whether now or
hereafter existing, as defined in Section 424(e) of the Code.

        (v)   "Program" shall mean this 1996 Stock Incentive Program.

        (w)  "Retirement" shall mean the termination of an Optionee's Continuous
Status as an Employee, Consultant or Outside Director when any of the following
are true: (i) the Optionee is at least fifty-five (55) years old and he or she
has completed at least seven (7) years of service as an Employee, Consultant,
or, if applicable, Outside Director, (ii) the Optionee is at least sixty-three
(63) years old, or (iii) the Optionee's age when added to the number of years of
service as an Employee, Consultant or, if applicable, Outside Director equals or
exceeds seventy (70).

        (x)   "Rule 16b-3" shall mean Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Program.

        (y)   "Share" shall mean a share of the Common Stock, as adjusted in
accordance with Section 10 of the Program.

        (z)   "Subsidiary" shall mean a "subsidiary corporation", whether now or
hereafter existing, as defined in Section 424(f) of the Code.

        3.    Stock Subject to the Program.    Subject to the provisions of
Section 10 of the Program, the maximum aggregate number of shares under the
Program is 31,050,000 shares of Common Stock. The Shares may be authorized, but
unissued, or reacquired Common Stock.

        If an Option should expire or become unexercisable for any reason
without having been exercised in full, the unpurchased Shares which were subject
thereto shall, unless the Program shall have been terminated, become available
for future grant under the Program. Notwithstanding the above, however, if
Shares are issued upon exercise of an Option and later repurchased by the
Company, such Shares shall not become available for future grant or sale under
the Program.

2

--------------------------------------------------------------------------------


        4.    Administration of the Program.    

        (a)   Procedure.

        (i)    Multiple Administrative Bodies.    The Program may be
administered by different Committees with respect to different groups of Service
Providers.

        (ii)    Section 162(m).    To the extent that the Administrator
determines it to be desirable to qualify Options granted hereunder as
"performance-based compensation" within the meaning of Section 162(m) of the
Code, the Program shall be administered by a Committee of two or more "outside
directors" within the meaning of Section 162(m) of the Code.

        (iii)    Rule 16b-3.    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

        (iv)    Other Administration.    Other than as provided above, the
Program shall be administered by (A) the Board or (B) a Committee, which
committee shall be constituted to satisfy Applicable Laws.

        (b)    Power of the Administrator.    Subject to the provisions of the
Program, the Administrator shall have the authority, in its discretion: (i) to
grant Incentive Stock Options or Nonstatutory Stock Options; (ii) to approve
forms of agreement for use under the Program; (iii) to determine, upon review of
relevant information and in accordance with Section 7 of the Program, the fair
market value of the Common Stock; (iv) to determine the exercise price per share
of Options to be granted, which exercise price shall be determined in accordance
with Section 7 of the Program; (v) to determine the Employees or Consultants to
whom, and the time or times at which, Options shall be granted and the number of
shares to be represented by each Option (except with respect to automatic Option
grants made to certain Outside Directors); (vi) to interpret the Program;
(vii) to prescribe, amend and rescind rules and regulations relating to the
Program; (viii) to determine the terms and provisions of each Option granted
(which need not be identical) and, with the consent of the holder thereof,
modify or amend each Option; (ix) to authorize any person to execute on behalf
of the Company any instrument required to effectuate the grant of an Option
previously granted by the Administrator; (x) to allow Optionees to satisfy
withholding tax obligations by electing to have the Company withhold from the
Shares to be issued upon exercise of an Option that number of Shares having a
Fair Market Value equal to the minimum amount required to be withheld; (xi) to
reduce the exercise price of any Option to the then current Fair Market Value if
the Fair Market Value of the Common Stock covered by such Option shall have
declined since the date the Option was granted; provided, however, that the
Administrator must seek the prior consent of the Board of Directors and
stockholders of the Company to effect such action; and (xii) to make all other
determinations deemed necessary or advisable for the administration of the
Program. However, with respect to Options granted to certain Outside Directors
pursuant to Section 8(b)(ii) hereof, the Administrator shall exercise no
discretion and such awards shall be administered solely according to their
terms.

        (c)    Effect of Administrator's Decision.    All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all Optionees and any other holders of any Options granted under the
Program.

        5.    Eligibility.    

        (a)   Options may be granted to Employees and Consultants; Options may
also be granted to Outside Directors who are neither employees nor
representatives of stockholders owning more than one percent (1%) of the
outstanding shares of the Company. However, (i) Incentive Stock Options may be
granted only to Employees, and (ii) Options may only be granted to Outside

3

--------------------------------------------------------------------------------

Directors who are neither employees nor representatives of stockholders owning
more than one percent (1%) of the outstanding shares of the Company in
accordance with the provisions of Section 8(b)(ii) hereof. An Employee,
Consultant or Outside Director who has been granted an Option may, if he is
otherwise eligible, be granted an additional Option or Options.

        (b)   To the extent that the aggregate fair market value of Shares
subject to an Optionee's incentive stock options granted by the Company, any
Parent or Subsidiary, which become exercisable for the first time during any
calendar year (under all plans or programs of the Company or any Parent or
Subsidiary) exceeds $100,000, such excess Options shall be treated as
Nonstatutory Stock Options. For purposes of this Section 5(b), incentive stock
options shall be taken into account in the order in which they were granted, and
the fair market value of the Shares shall be determined as of the time of grant.

        (c)   Neither the Program nor any Option shall confer upon any Optionee
any right with respect to continuation of employment or consulting relationship
with the Company, nor shall it interfere in any way with the Optionee's right or
the Company's right to terminate such employment or consulting relationship at
any time with or without cause.

        (d)   The following limitations shall apply to grants of Options under
the Program (defined below):

          (i)  The President of the Company shall not be granted, in any fiscal
year of the Company, options to purchase more than 1,500,000 Shares, and no
other Employee shall be granted, in any fiscal year of the Company, Options to
purchase more than 750,000 Shares.

         (ii)  The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company's capitalization as described in
Section 10.

        (iii)  If an Option is canceled in the same fiscal year of the Company
in which it was granted (other than in connection with a transaction described
in Section 10), the canceled Option will be counted against the limit set forth
in Section (i) above. For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.

        (iv)  The foregoing limitations set forth in this Section 5(d) are
intended to satisfy the requirements applicable to Options intended to qualify
as "performance-based compensation" (within the meaning of Section 162(m) of the
Code). In the event the Administrator determines that such limitations are not
required to qualify Options as performance-based compensation, the Administrator
may modify or eliminate such limitations.

        6.    Term of Program.    The Program shall become effective upon the
earlier to occur of its adoption by the Board of Directors or its approval by
vote of the stockholders of the Company as described in Section 16 of the
Program. It shall continue in effect for a term of ten (10) years unless sooner
terminated under Section 12 of the Program.

        7.    Exercise Price and Consideration of Shares.    

        (a)   The per Share exercise price for the Shares to be issued pursuant
to exercise of an Option shall be such price as is determined by the
Administrator, but in no event shall it be less than 100% of the fair market
value per Share on the date of grant. In the case of an Incentive Stock Option
granted to an Employee who, at the time of grant of such Incentive Stock Option
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price shall be no less than 110% of the fair market value per Share on
the date of grant.

4

--------------------------------------------------------------------------------

        (b)   The fair market value shall be determined by the Administrator;
provided, however, in the event that the Common Stock is listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its fair market value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the trading day that is the time of determination (or if
such time of determination does not occur on a trading day, the last trading day
prior to the time of determination), as reported in THE WALL STREET JOURNAL or
such other source as the Administrator deems reliable; or in the event that the
Common Stock is regularly quoted by a recognized securities dealer but selling
prices are not reported, the fair market value of a Share of Common Stock shall
be the mean between the high bid and low asked prices for the Common Stock on
the last market trading day prior to the day of determination, as reported in
THE WALL STREET JOURNAL or such other source as the Administrator deems
reliable.

        (c)   The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Board and may consist entirely of:

          (i)  cash,

         (ii)  check,

        (iii)  other Shares of Common Stock which (i) either have been vested
and owned by the Optionee for more than six (6) months on the date of surrender
or were not acquired, directly or indirectly, from the Company, and (ii) have a
fair market value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said option shall be exercised,

        (iv)  delivery of a properly executed exercise notice together with such
other documentation as the Administrator and the broker, if applicable, shall
require to effect an exercise of the Option and delivery to the Company of the
sale proceeds required to pay the exercise price, or

         (v)  any combination of such methods of payment.

        In making its determination as to the type of consideration to accept,
the Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

        However, with respect to Options granted to certain Outside Directors
pursuant to Section 8(b)(ii) hereof, the consideration to be paid for the Shares
to be issued upon exercise of an Option, including the method of payment, shall
consist entirely of the types of consideration listed in Section 7(c)(i), (ii),
(iii), (iv) and (v) above.

        8.    Options.    

        (a)    Term of Option.    The term of each Option shall be ten
(10) years from the date of grant thereof or such shorter term as may be
provided by the Administrator. The term of each Option that is not an Incentive
Stock Option shall be ten (10) years and one (1) day from the date of grant
thereof or such shorter term as may be provided by the Administrator. However,
in the case of an Option granted to an Optionee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, (a) if the
Option is an Incentive Stock Option, the term of the Option shall be five
(5) years from the date of grant thereof or such shorter time as may be provided
by the Administrator, or (b) if the Option is not an Incentive Stock Option, the
term of the Option shall be five (5) years and one (1) day from the date of
grant thereof or such shorter term as may be provided by the Administrator.
However, with respect to Options granted to certain Outside Directors pursuant
to Section 8(b)(ii) hereof the term shall be as stated in such Section.

5

--------------------------------------------------------------------------------

        (b)    Exercise of Option.    

        (i)    Procedure for Exercise; Rights as a Stockholder.    Any Option
granted hereunder, except for Options granted to certain Outside Directors in
accordance with Section 8(b)(ii) below, shall be exercisable at such times and
under such conditions as determined by the Administrator, including performance
criteria with respect to the Company and/or the Optionee, and shall be
permissible under the terms of the Program.

        An Option may not be exercised for a fraction of a Share.

        An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company either by a signed writing or electronic
transmission in accordance with the terms of the Option by the person entitled
to exercise the Option and full payment for the Shares with respect to which the
Option is exercised has been received by the Company. Full payment may, as
authorized by the Administrator, consist of any consideration and method of
payment allowable under Section 7(c) of the Program. Until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the stock certificate evidencing
such Shares, which issuance shall be made as soon as is practicable, no right to
vote or receive dividends or any other rights as a stockholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such stock certificate promptly upon
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 10 of the Program.

        Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Program and for sale under the Option, by the number of Shares as to which the
Option is exercised.

        (ii)    Automatic Option Grants to Certain Outside Directors.    The
provisions set forth in this Section 8(b)(ii) shall not be amended more than
once every six months, other than to comport with changes in the Code, the
Employee Retirement Income Security Act of 1974 as amended, or the rules or
regulations promulgated thereunder. All grants of Options to Outside Directors
under this Program shall be automatic and non-discretionary and shall be made
strictly in accordance with the following provisions:

        (A)  No person shall have any discretion to select which Outside
Directors shall be granted Options or to determine the number of shares to be
covered by Options granted to Outside Directors; provided, however, that nothing
in this Program shall be construed to prevent an Outside Director from declining
to receive an Option under this Program.

        (B)  On the date of each annual meeting of the Company's stockholders,
each person who is then an Outside Director (including any person who first
becomes an Outside Director as of such date) and who is not a representative of
stockholders owning more than one percent (1%) of the outstanding shares of the
Company shall automatically receive an Option to purchase 17,500 Shares (the
"Complete Annual Grant").

        (C)  Each Outside Director who is not a representative of stockholders
owning more than one percent (1%) of the outstanding shares of the Company and
who first becomes an Outside Director as of a date other than the date of an
annual meeting of the Company's stockholders shall automatically receive, upon
such date, an Option (the "Partial Annual Grant" and collectively with the
Complete Annual Grant, the "Annual Grants") to purchase that number of Shares
obtained by multiplying 17,500 by a fraction, the numerator of which is the
difference obtained by subtracting from 12 the number of whole calendar months
that have elapsed since the date of the previous annual meeting of the Company's
stockholders and the denominator of which is 12.

6

--------------------------------------------------------------------------------




        (D)  Upon such person's election or appointment as an Outside Director,
each person who becomes an Outside Director shall automatically receive an
Option (the Initial Grant") to purchase 33,000 Shares; provided, however that an
Inside Director who ceases to be an Inside Director but who remains a Director
shall not receive such automatic grant.

        (E)  The terms of an Option granted pursuant to this
Section 8(b)(ii) shall be as follows:

        (1)   the term of the Annual Grants shall be five (5) years and the term
of the Initial Grants shall be 10 years;

        (2)   except as provided in Sections 8(b)(iii), 8(b)(iv), 8(b)(v), and
8(b)(vi) of this Program, the Option shall be exercisable only while the Outside
Director remains a director;

        (3)   the exercise price per share of Common Stock shall be 100% of the
fair market value on the date of grant of the Option;

        (4)   the Annual Grants shall become exercisable in installments
cumulatively with respect to twenty-five percent (25%) of the Optioned Stock six
months after the date of grant and as to an additional twelve and one-half
percent (12.5%) of the Optioned Stock each calendar quarter thereafter, so that
one hundred percent (100%) of the Optioned Stock shall be exercisable two years
after the date of grant, subject to the Outside Director remaining a Director
through each applicable vesting date; provided, however, that in no event shall
any Option be exercisable prior to obtaining stockholder approval of the
Program.

        (5)   the Initial Grants shall become exercisable in installments
cumulatively with respect to twenty-eight percent (28%) of the Optioned Stock
one year after the date of grant and as to an additional two percent (2%) of the
Optioned Stock each calendar month thereafter, so that one hundred percent
(100%) of the Optioned Stock shall be exercisable four years after the date of
grant, subject to the Outside Director remaining a Director through each
applicable vesting date.

        (iii)    Termination of Status as an Employee, Consultant or Outside
Director.    Unless otherwise provided by the Administrator, in the event of
termination of an Optionee's Continuous Status as an Employee, Consultant or
Outside Director, such Optionee may, but only within three (3) months (or, for
Options not granted pursuant to Section 8(b)(ii) hereof, for such other period
of time, not exceeding three (3) months in the case of an Incentive Stock Option
or six (6) months in the case of a Nonstatutory Stock Option, as is determined
by the Administrator, with such determination in the case of an Incentive Stock
Option being made at the time of grant of the Option) after the date of such
termination (but in no event later than the date of expiration of the term of
such Option as set forth in the Option Agreement), exercise his or her Option to
the extent that the Optionee was entitled to exercise it as of the date of such
termination. To the extent that the Optionee was not entitled to exercise the
Option at the date of such termination, or if the Optionee does not exercise
such Option (which the Optionee was entitled to exercise) within the time
specified herein, the Option shall terminate.

        (iv)    Disability of Optionee.    Notwithstanding the provisions of
Section 8(b)(iii) above, unless otherwise provided by the Administrator, in the
event of termination of an Optionee's Continuous Status as an Employee,
Consultant or Outside Director as a result of his or her total and permanent
disability (as defined in Section 22(e)(3) of the Code), the Optionee may, until
the date of expiration of the term of such Option as set forth in the Option
Agreement

7

--------------------------------------------------------------------------------




(or such shorter period of time as provided by the Administrator), exercise his
or her Option to the extent the Optionee was entitled to exercise it at the date
of such termination. To the extent that the Optionee was not entitled to
exercise the Option at the date of termination, or if the Optionee does not
exercise such Option (which the Optionee was entitled to exercise) within the
time specified herein, the Option shall terminate.

        (v)    Death of Optionee.    In the event of the death of an Optionee:

        (A)  during the term of the Option, where the Optionee is at the time of
his or her death an Employee, Consultant or Outside Director of the Company and
where such Optionee shall have been in Continuous Status as an Employee,
Consultant or Outside Director since the date of grant of the Option, the Option
may be exercised, at any time within one (1) year following the date of death,
by the Optionee's estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, to the extent that he and she was entitled to
exercise it at the date of death; or

        (B)  within three (3) months after the termination of Continuous Status
as an Employee, Consultant or Outside Director for any reason other than for
cause or a voluntary termination initiated by the Optionee, the Option may be
exercised, at any time within one (1) year following the date of death, by the
Optionee's estate or by a person who acquired the right to exercise the Option
by bequest or inheritance, but only to the extent of the right to exercise that
had accrued at the date of termination.

        (vi)    Retirement.    Notwithstanding the provisions of
Section 8(b)(ii) above, unless otherwise provided by the Administrator, in the
event of termination of an Optionee's Continuous Status as an Employee,
Consultant or Outside Director as a result of his or her Retirement, the
Optionee may, until the date of expiration of the term of such Option as set
forth in the Option Agreement (or such shorter period of time as provided by the
Administrator), exercise his or her Option to the extent the Optionee was
entitled to exercise it at the date of such termination. To the extent that the
Optionee was not entitled to exercise the Option at the date of termination, or
if the Optionee does not exercise such Option (which the Optionee was entitled
to exercise) within the time specified by the Administrator, the Option shall
terminate.

        9.    Non-Transferability of Options.    During the lifetime of the
Optionee, an Option shall be exercisable only by the Optionee or the Optionee's
guardian, legal representative or permitted transferees. Except as specified
below, no Option may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. At the sole discretion of the Administrator, and subject to such
terms and conditions as the Administrator deems advisable, the Administrator may
allow (a) the transfer of a Nonstatutory Stock Option to an Optionee's spouse,
former spouse or dependent pursuant to a court-approved domestic relations order
which relates to the provision of child support, alimony payments or marital
property rights and (b) the transfer of a Nonstatutory Stock Option by bona fide
gift and not for any consideration, to (i) a member or members of the Optionee's
Immediate Family, (ii) a trust established for the exclusive benefit of the
Optionee and/or member(s) of the Optionee's Immediate Family, (iii) a
partnership, limited liability company of other entity whose only partners or
members are the Optionee and/or member(s) of the Optionee's Immediate Family, or
(iv) a foundation in which the Optionee and/or member(s) of the Optionee's
Immediate Family control the management of the foundation's assets. "Immediate
Family" as used herein means the spouse, lineal descendants, father, mother,
brothers and sisters of the Optionee. In such case, the transferee shall receive
and hold the Option subject to the provisions of this Section 9, and there shall
be no further assignation or transfer of the Option. The terms of Options
granted hereunder shall be binding upon the transferees, purchasers, executors,
administrators, heirs, successors and assigns of the Optionee.

8

--------------------------------------------------------------------------------

        10.    Adjustments Upon Changes In Capitalization or Merger.    Subject
to any required action by the stockholders of the Company, the number of shares
of Common Stock covered by each outstanding Option, and the number of shares of
Common Stock which have been authorized for issuance under the Program but as to
which no Options have yet been granted or which have been returned to the
Program upon cancellation or expiration of an Option, as well as the price per
share of Common Stock covered by each such outstanding Option, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been "effected without receipt of consideration." Such adjustment shall be
made by the Administrator, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Option.

        In the event of the proposed dissolution or liquidation of the Company,
the Board shall notify the holder of an Option at least fifteen (15) days prior
to such proposed action. To the extent it has not been previously exercised, the
Option will terminate immediately prior to the consummation of such proposed
action.

        In the event of a merger of the Company with or into another
corporation, or the sale of all or substantially all of the Company's assets,
the Option shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Administrator determines, in the exercise of its sole discretion and
in lieu of such assumption or substitution, that the Optionee shall have the
right to exercise the Option as to all of the Optioned Stock, including as to
Shares as to which the Option would not otherwise be exercisable. If the
Administrator makes an Option fully exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee that the Option shall be fully exercisable for a period of
thirty (30) days from the date of such notice, and the Option will terminate
upon the expiration of such period. Provided, however, that notwithstanding any
other provision of this Program, Options granted pursuant to
Section 8(b)(ii) hereof shall, in the event of a merger of the Company with or
into another corporation or the sale of all or substantially all of the
Company's assets, be assumed or an equivalent option shall be substituted by
such successor corporation or a parent or subsidiary of such successor
corporation; provided, further, however, that in the event the successor
corporation or a parent or subsidiary of such successor corporation refuses to
so assume or substitute such options, such options shall become fully vested and
exercisable including as to Shares as to which such Options would not otherwise
be exercisable. For the purposes of this paragraph, the Option shall be
considered assumed if, following the merger or asset sale, the option confers
the right to purchase, for each Share subject to the Option immediately prior to
the merger or asset sale, the consideration (whether stock, cash, or other
securities or property) received in the merger or asset sale by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets was
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option, for each Share
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.

        11.    Time of Granting Options.    The date of grant of an Option shall
be the date on which the Administrator makes the determination granting such
Option, except with respect to the date of grant

9

--------------------------------------------------------------------------------


of Options to certain Outside Directors, which is set by the terms of the
Program. Notice of the determination shall be given to each Employee or
Consultant to whom an Option is granted within a reasonable time after the date
of such grant.

        12.    Amendment and Termination of the Program.    

        (a)    Amendment and Termination.    The Board may at any time amend,
alter, suspend or terminate the Program.

        (b)    Stockholder Approval.    The Company shall obtain stockholder
approval of any Program amendment to the extent necessary and desirable to
comply with Section 422 of the Code (or any successor rule or statute or other
applicable law, rule or regulation, including the requirements of any exchange
or quotation system on which the Common Stock is listed or quoted). Such
stockholder approval, if required, shall be obtained in such a manner and to
such a degree as is required by the applicable law, rule or regulation. In
addition, should the Administrator determine that it is appropriate to reduce
the exercise price of any Option pursuant to Section 4(b)(xi) of the Program,
the Administrator shall seek the prior consent of the stockholders to effect
such action.

        (c)    Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Program shall impair the rights of any
Optionee, unless mutually agreed otherwise between the Optionee and the
Administrator, which agreement must be in writing and signed by the Optionee and
the Company.

        13.    Conditions Upon Issuance of Shares.    Shares shall not be issued
pursuant to the exercise of an Option unless the exercise of such Option and the
issuance and delivery of such Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended (the "Securities Act"), the Exchange Act, the rules and
regulations promulgated thereunder, and the requirements of any stock exchange
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

        As a condition to the exercise of an Option, the Company may require the
person exercising such Option or making such purchase to represent and warrant
at the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.

        14.    Reservation of Shares.    The Company, during the term of this
Program, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Program.

        15.    Inability to Obtain Authority.    Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

        16.    Stockholder Approval.    Continuance of the Program shall be
subject to approval by the stockholders of the Company within twelve months
before or after the date the Program is adopted. Such stockholder approval shall
be obtained in the manner and to the degree required under applicable federal
and state law.

10

--------------------------------------------------------------------------------



QuickLinks


TRIQUINT SEMICONDUCTOR, INC. 1996 STOCK INCENTIVE PROGRAM (AS AMENDED EFFECTIVE
JULY 2003)
